1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9
10    ANTHONY M. WATSON,                              Case No. CV 19-6737-AB (KK)
11                              Plaintiff,
12                        v.                          ORDER DISMISSING COMPLAINT
                                                      WITH LEAVE TO AMEND
13    DR. LAURA SPRAGUE, ET AL.,
14                              Defendant(s).
15
16
17                                              I.
18                                   INTRODUCTION
19         Plaintiff Anthony M. Watson (“Watson” or “Plaintiff”), proceeding pro se and
20   in forma pauperis, filed a Complaint pursuant to 42 U.S.C. § 1983 (“Section 1983”).
21   For the reasons discussed below, the Court dismisses the Complaint with leave to
22   amend.
23                                              II.
24                                     BACKGROUND
25         On July 31, 2019, Watson, who is currently an inmate at California Men’s
26   Colony – East located in San Luis Obispo, California (“CMC-East”), constructively
27
28
 1   filed1 a Complaint against defendants Dr. Laura Sprague, Teresa Macias, and S. Gates
 2   in their individual capacity, and Shared Imaging of Calif. and Doe Pharmaceutical2
 3   (collectively, “Defendants”). ECF Docket No. (“Dkt.”) 1. Watson appears to set
 4   forth an Eighth Amendment deliberate indifference to serious medical need claim
 5   against all Defendants and a Fourteenth Amendment due process claim against
 6   defendants Sprague, Macias and Gates.
 7         Specifically, the Complaint sets forth the following allegations. On
 8   approximately December 3, 2018, while at CMC-East, Watson received an MRI scan
 9   performed by defendant Shared Imaging of Calif., a “contract vendor for CMC-East
10   medical.” Id. at 6. The MRI involved the use of “contrast dye containing the toxin
11   gadolinium.” Id. at 4. After receiving the injection of the contrast dye, Watson
12   became sick, nauseated and vomited. Id. at 7.
13         On December 3, 2018, immediately following the dye injection and MRI,
14   Watson submitted a CDCR Form 22 (10/09), Inmate/Parolee Request for Interview,
15   Item or Service addressed to defendant Sprague, requesting a heavy metal urinary test
16   for the purpose of testing for the presence of gadolinium in his tissue. Id. at 3, 17.
17   Watson offered to pay for the test. Id. Watson claims defendant Sprague “failed to
18   respond to the CDCR 22 form,” denied Watson “the opportunity to purchase the
19
20
21   1       Under the “mailbox rule,” when a pro se prisoner gives prison authorities a
     pleading to mail to court, the court deems the pleading constructively “filed” on the
22   date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation
     omitted); Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox
23   rule applies to § 1983 suits filed by pro se prisoners”).
24
     2       “As a general rule, the use of ‘John Doe’ to identify a defendant is not
     favored.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). Because Watson is
25   unaware of the true name of the unnamed Doe entity defendant, he will be given the
     opportunity to discover the name of the Doe defendant after he files a complaint
26   curing the deficiencies identified below. Watson is cautioned that if he is unable to
     timely identify the Doe defendant, the claim against the Doe defendant will be subject
27   to dismissal because the Court will not be able to order service against defendants
     who are unidentified. See Augustin v. Dep’t of Public Safety, 2009 WL 2591370, at *3
28   (D. Hawai’i Aug. 24, 2009); Williams v. Schwarzenegger, 2006 WL 3486957, at *1
     (E.D. Cal. Dec. 1, 2006).
                                                  2
 1   urinary test,” and failed to “duly inform[] [Watson] of any post care treatment” after
 2   his exposure to the dye. Id. at 3, 7, 13.
 3          On January 4, 2019, Watson submitted a health care grievance “identified as
 4   CMC HC 19000014”. Id. at 3. In his grievance, Watson requested certain
 5   information, including (1) the name of the contract vendor that performed his MRI
 6   scan; (2) an explanation of “post-procedure aftercare, in conjunction with gadolinium
 7   contrast dye”; (3) an identification of the “urinary test accessible to the public” that
 8   was not provided to Watson; and (4) information as to how Watson might
 9   independently purchase the urinary test kit and have it administered by his primary
10   care physician. Id. at 9. On February 19, 2019, an Institutional Level Response from
11   California Correctional Health Care Services was issued and signed by defendant
12   Macias. Id. at 19. The response declined intervention and stated “[a]s indicated in
13   your medical record your symptoms are not consistent with gadolinium toxicity.” Id.
14   On May 31, 2019, a Headquarters’ Level Response from California Correctional
15   Health Care Services was issued and signed by defendant Gates. Id. at 15-16. The
16   response indicated “the Institutional Level Response appropriately addressed your
17   grievance issue and is sustained at the headquarters’ level.” Id. at 16. Watson alleges
18   defendants Macias and Gates’ responses constituted a denial of due process. Id. at 9.
19          Finally, Watson alleges defendant Shared Imaging of Calif. failed to
20   “inform/provide instruction concerning post procedure aftercare,” and defendant
21   Doe Pharmaceutical failed to warn recipients of the dye of the risk of gadolinium
22   toxicity. Id. at 9. Watson seeks compensatory and punitive damages. Id. at 5.
23                                               III.
24                                 STANDARD OF REVIEW
25          Where a plaintiff is incarcerated and/or proceeding in forma pauperis, a court
26   must screen the complaint under 28 U.S.C. §§ 1915 and 1915A and is required to
27   dismiss the case at any time if it concludes the action is frivolous or malicious, fails to
28   state a claim on which relief may be granted, or seeks monetary relief against a
                                                  3
 1   defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; see
 2   Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
 3          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
 4   “short and plain statement of the claim showing that the pleader is entitled to relief.”
 5   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
 6   screening purposes, a court applies the same pleading standard as it would when
 7   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
 8   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
 9          A complaint may be dismissed for failure to state a claim “where there is no
10   cognizable legal theory or an absence of sufficient facts alleged to support a
11   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
12   considering whether a complaint states a claim, a court must accept as true all of the
13   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
14   2011). However, the court need not accept as true “allegations that are merely
15   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
16   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
17   need not include detailed factual allegations, it “must contain sufficient factual matter,
18   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
19   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
20   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
21   “allows the court to draw the reasonable inference that the defendant is liable for the
22   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
23   underlying facts to give fair notice and to enable the opposing party to defend itself
24   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
25          “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
26   however inartfully pleaded, must be held to less stringent standards than formal
27   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
28   However, liberal construction should only be afforded to “a plaintiff’s factual
                                                  4
 1   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
 2   339 (1989), and a court need not accept as true “unreasonable inferences or assume
 3   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
 4   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
 5         If a court finds the complaint should be dismissed for failure to state a claim,
 6   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
 7   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
 8   appears possible the defects in the complaint could be corrected, especially if the
 9   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
10   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
11   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
12   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
13                                                IV.
14                                       DISCUSSION
15   A.    PLAINTIFF FAILS TO STATE AN EIGHTH AMENDMENT
16         DELIBERATE INDIFFERENCE CLAIM AGAINST DEFENDANTS
17         SPRAGUE, MACIAS AND GATES
18         1.     Applicable Law
19         Prison officials or private physicians under contract to treat inmates “violate
20   the Eighth Amendment if they are ‘deliberately indifferent to a prisoner’s serious
21   medical needs.’” Peralta v. Dillard, 744 F.3d 1076, 1081 (9th Cir. 2014) (quoting
22   Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976) (alterations
23   omitted)); see also Farmer v. Brennan, 511 U.S. 825, 828, 114 S. Ct. 1970, 128 L. Ed.
24   2d 811 (1994); West v. Atkins, 487 U.S. 42, 54, 108 S. Ct. 2250, 101 L. Ed. 2d 40
25   (1988). To assert a deliberate indifference claim, a prisoner plaintiff must allege the
26   defendant (1) deprived him of an objectively serious medical need, and (2) acted with
27   a subjectively culpable state of mind. Wilson v. Seiter, 501 U.S. 294, 297, 111 S. Ct.
28   2321, 115 L. Ed. 2d 271 (1991).
                                                  5
 1         “A medical need is serious if failure to treat it will result in significant injury or
 2   the unnecessary and wanton infliction of pain.” Peralta, 744 F.3d at 1081 (citations
 3   and internal quotation marks omitted). “A prison official is deliberately indifferent to
 4   [a serious medical] need if he knows of and disregards an excessive risk to inmate
 5   health.” Id. at 1082 (citation and internal quotation marks omitted). This “requires
 6   more than ordinary lack of due care.” Colwell v. Bannister, 763 F.3d 1060, 1066 (9th
 7   Cir. 2014) (citations and internal quotation marks omitted). The “official must both
 8   be aware of facts from which the inference could be drawn that a substantial risk of
 9   serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837.
10         “Deliberate indifference may appear when prison officials deny, delay, or
11   intentionally interfere with medical treatment, or it may be shown by the way in which
12   prison physicians provide medical care.” Id. (citation and internal quotation marks
13   omitted). In either case, however, the indifference to the inmate’s medical needs must
14   be purposeful and substantial; negligence, inadvertence, or differences in medical
15   judgment or opinion do not rise to the level of a constitutional violation. Jackson v.
16   McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (internal citations omitted) cert. denied,
17   519 U.S. 1029, 117 S. Ct. 584, 136 L. Ed. 2d 514 (1996).
18         2.     Analysis
19         Here, Watson fails to state an Eighth Amendment deliberate indifference claim
20   against defendants Sprague, Macias and Gates in their individual capacity.
21         Watson alleges defendant Sprague failed to respond to the CDCR 22 form,
22   failed to inform him of post-procedure treatment, and denied Watson an opportunity
23   to receive or purchase the urinary test. First, these allegations fail to demonstrate
24   Watson was deprived of an “objectively serious medical need.” Wilson, 501 U.S. at
25   297. It is unclear how the denial of the post-procedure screening test has “result[ed]
26   in significant injury or the unnecessary and wanton infliction of pain.” Peralta, 744
27   F.3d at 1081. Moreover, even assuming a serious medical need, Watson fails to allege
28   defendant Sprague knew of facts that would indicate a substantial risk of harm would
                                                  6
 1   occur in declining to respond to Watson’s request for a urinary test. Farmer, 511 U.S.
 2   at 837. At most, Watson asserts a difference in medical judgment in defendant
 3   Sprague’s choice not to provide the screening test, which is insufficient to establish
 4   deliberate indifference. See Jackson, 90 F.3d at 331.
 5          To the extent Watson alleges an Eighth Amendment deliberate indifference
 6   claim against defendants Macias and Gates for their failure to adequately address
 7   Watson’s healthcare grievance, this claim also fails. First, Watson has not
 8   demonstrated how the denial of his requests for information on post-procedure
 9   treatment, the urinary screening test, and other information has resulted in significant
10   injury or pain. Second, Watson does not allege defendants Macias and Gates
11   intentionally acted with a culpable state of mind in denying his healthcare appeal. In
12   fact, it appears Watson received responses with adequate explanations, including an
13   explanation that “[a]s indicated in [Watson’s] medical record [Watson’s] symptoms are
14   not consistent with gadolinium toxicity.” Dkt. 1 at 19.
15          Accordingly, Watson’s Eighth Amendment deliberate indifference claim against
16   defendants Sprague, Macias and Gates is subject to dismissal.
17   B.     PLAINTIFF FAILS TO STATE A FOURTEENTH AMENDMENT
18          DUE PROCESS CLAIM AGAINST DEFENDANTS SPRAGUE,
19          MACIAS AND GATES
20          1.     Applicable Law
21          The Due Process Clause protects prisoners from being deprived of property
22   without due process of law. Wolff v. McDonnell, 418 U.S. 539, 556, 94 S. Ct. 2963,
23   41 L. Ed. 2d 935 (1974). However, a plaintiff has no constitutional entitlement to
24   have his prison grievances or appeals handled or decided in a particular manner.
25   Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988); Ramirez v. Galaza, 334 F.3d 850,
26   860 (9th Cir. 2003). Specifically, a plaintiff has no actionable claim for failure to
27   investigate a grievance. See Randle v. Melendrez, No. CV 16-2342 MWF (AJW), 2017
28   WL 1197864, at *4 (C.D. Cal. Feb. 17, 2017) report and recommendation adopted,
                                                  7
 1   2017 WL 1199719 (C.D. Cal. Mar. 30, 2017); see also Geiger v. Jowers, 404 F.3d 371,
 2   374 (5th Cir. 2005); Mitchell v. McNeil, 487 F.3d 374, 378 (6th Cir. 2007); Buckley v.
 3   Barlow, 997 F.2d 494, 495 (8th Cir. 1993).
 4          2.     Analysis
 5          Here, Watson fails to state a Fourteenth Amendment due process claim against
 6   defendants Sprague, Macias and Gates. Watson asserts defendant Sprague “failed to
 7   respond to the CDCR 22 form” pursuant to regulations. Dkt. 1 at 3. Watson also
 8   asserts the Institutional Level Response and Headquarters’ Level Response, signed by
 9   defendants Macias and Gates respectively, were deficient because they did not fulfill
10   Watson’s requests, and thus constituted a denial of due process. Id. at 9. However,
11   Watson is not entitled to have his prison grievance or appeal handled or decided in a
12   particular manner. Ramirez, 334 F.3d at 860.
13          Accordingly, Watson’s Fourteenth Amendment due process claim against
14   defendants Sprague, Macias and Gates is subject to dismissal.
15   C.     PLAINTIFF FAILS TO STATE A SECTION 1983 CLAIM AGAINST
16          SHARED IMAGING OF CALIF. AND DOE PHARMACEUTICAL
17          1.     Applicable Law
18          To state a civil rights claim under Section 1983, a plaintiff must allege that a
19   particular defendant, acting under color of state law, deprived plaintiff of a right guaranteed
20   under the United States Constitution or a federal statute. 42 U.S.C. § 1983; see West,
21   487 U.S. at 48. Thus, private parties generally cannot be held liable under Section
22   1983. See Monroe v. Pape, 365 U.S. 167, 172, 81 S. Ct. 473, 5 L. Ed. 2d 492 (1961),
23   overruled in part by Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 98 S. Ct. 2018, 56 L.
24   Ed. 2d 611 (1978).
25          For a private party to be sued under Section 1983, the party must be a “willful
26   participant in joint action with the State or its agents.” Dennis v. Sparks, 449 U.S. 24,
27   27-28, 32, 101 S. Ct. 183, 66 L. Ed. 2d 185 (1980) (citing Adickes v. S. H. Kress &
28   Co., 398 U.S. 144, 152, 90 S. Ct. 1598, 26 L. Ed. 2d 142 (1970); United States v. Price,
                                                   8
 1   383 U.S. 787, 794, 86 S. Ct. 1152, 16 L. Ed. 2d 267 (1966)). “The ultimate issue in
 2   determining whether a person is subject to suit under § 1983 is the same question
 3   posed in cases arising under the Fourteenth Amendment: is the alleged infringement
 4   of federal rights fairly attributable to the [government]?” Sutton v. Providence St.
 5   Joseph Med. Ctr., 192 F.3d 826, 835 (9th Cir. 1999) (quoting Rendell–Baker v. Kohn,
 6   457 U.S. 830, 838, 102 S. Ct. 2764, 73 L. Ed. 2d 418 (1982)).
 7          However, even when a private entity acts “under color of state law,” it cannot
 8   be held liable under Section 1983 unless an “official policy, custom, or pattern” of the
 9   entity was “the actionable cause of the claimed injury.” Tsao v. Desert Palace, Inc.,
10   698 F.3d 1128, 1143 (9th Cir. 2012) (applying Monell v. Dep’t of Soc. Servs. to suits
11   against private entities under Section 1983).
12          2.     Analysis
13          Here, the Complaint fails to state a Section 1983 claim against private party
14   defendants Shared Imaging of Calif. and Doe Pharmaceutical. Watson alleges
15   defendant Shared Imaging of Calif. is a “contract vendor for CMC-East medical” to
16   provide MRI services. Dkt. 1 at 4. Watson alleges defendant Doe Pharmaceutical
17   provided the contrast dye for the MRI. Id.
18          Even assuming a contract relationship with Shared Imaging of Calif. and Doe
19   Pharmaceutical sufficient for Section 1983 liability, Watson does not allege an “official
20   policy, custom, or pattern” of either defendant that caused an alleged constitutional
21   violation. See Tsao, 698 F.3d at 1143. First, Watson sets forth no allegations from
22   which to infer the actions of either private party defendant was subject to an “official
23   policy, custom, or pattern,” rather than an isolated incident. Second, to the extent
24   Watson seeks to allege an Eighth Amendment deliberate indifference to serious
25   medical need claim, Watson fails to identify how defendant Shared Imaging of Calif.’s
26   alleged failure to “inform/provide instructions concerning post procedure aftercare”
27   or defendant Doe Pharmaceutical’s alleged provision of contrast dye for the MRI and
28   failure to warn patients of a risk of gadolinium toxicity “result[ed] in significant injury
                                                  9
 1   or the unnecessary and wanton infliction of pain.” Peralta, 744 F.3d at 1081. While
 2   Plaintiff became nauseated and vomited immediately following the procedure, he fails
 3   to show how this constitutes a “significant injury.” Moreover, it is unclear how a
 4   warning, or explanation of post-procedure aftercare, would have prevented what
 5   appears to be an immediate effect of the injection dye. Moreover, even assuming a
 6   serious medical need, Watson fails to demonstrate a subjectively culpable state of
 7   mind by either private party defendant. Wilson, 501 U.S. at 297.
 8          Accordingly, Watson’s Eighth Amendment deliberate indifference claim against
 9   defendants Shared Imaging of Calif. and Doe Pharmaceutical is subject to dismissal.
10                                                IV.
11                 LEAVE TO FILE FIRST AMENDED COMPLAINT
12          For the foregoing reasons, the Complaint is subject to dismissal. As the Court
13   is unable to determine whether amendment would be futile, leave to amend is granted.
14   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
15   advised that the Court’s determination herein that the allegations in the Complaint are
16   insufficient to state a particular claim should not be seen as dispositive of that claim.
17   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
18   matter in his pleading, accepted as true, to state a claim to relief that is viable on its
19   face, Plaintiff is not required to omit any claim in order to pursue this action.
20   However, if Plaintiff asserts a claim in a First Amended Complaint that has been
21   found to be deficient without addressing the claim’s deficiencies, then the Court,
22   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
23   district judge a recommendation that such claim be dismissed with prejudice for
24   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
25   the district judge as provided in the Local Rules Governing Duties of Magistrate
26   Judges.
27          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
28   service date of this Order, Plaintiff choose one of the following two options:
                                                  10
 1         1.     Plaintiff may file a First Amended Complaint to attempt to cure the
 2   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a
 3   blank Central District civil rights complaint form to use for filing the First
 4   Amended Complaint, which the Court encourages Plaintiff to use.
 5         If Plaintiff chooses to file a First Amended Complaint, he must clearly
 6   designate on the face of the document that it is the “Amended Complaint,” it must
 7   bear the docket number assigned to this case, and it must be retyped or rewritten in its
 8   entirety, preferably on the court-approved form. Plaintiff shall not include new
 9   defendants or allegations that are not reasonably related to the claims asserted in the
10   Complaint. In addition, the First Amended Complaint must be complete without
11   reference to the Complaint or any other pleading, attachment, or document.
12         A First Amended Complaint supersedes the preceding complaint. Ferdik v.
13   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
14   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
15   leave to amend as to all his claims raised here, any claim raised in a preceding
16   complaint is waived if it is not raised again in the First Amended Complaint.
17   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
18         The Court advises Plaintiff that it generally will not be well-disposed toward
19   another dismissal with leave to amend if Plaintiff files a First Amended Complaint
20   that continues to include claims on which relief cannot be granted. “[A] district
21   court’s discretion over amendments is especially broad ‘where the court has already
22   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
23   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
24   1261. Thus, if Plaintiff files a First Amended Complaint with claims on which
25   relief cannot be granted, the First Amended Complaint will be dismissed
26   without leave to amend and with prejudice.
27         2.     Alternatively, Plaintiff may voluntarily dismiss the action without
28   prejudice, pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is
                                                11
 1   directed to mail Plaintiff a blank Notice of Dismissal Form, which the Court
 2   encourages Plaintiff to use if he chooses to voluntarily dismiss the action.
 3         Plaintiff is explicitly cautioned that failure to timely file a First Amended
 4   Complaint will result in this action being dismissed with prejudice for failure
 5   to state a claim, or for failure to prosecute and/or obey Court orders pursuant
 6   to Federal Rule of Civil Procedure 41(b).
 7
 8   Dated: October 03, 2019
 9                                         HONORABLE KENLY KIYA KATO
                                           United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             12
